        Case 1:20-cv-01002-APM Document 100 Filed 07/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION, Et al.,                          UTE INDIAN TRIBE’S JOINDER IN
                                                         “MOTION FOR LEAVE TO FILE
                        Plaintiffs,                     INJUNCTION PENDING APPEAL”

        v.

 STEPHEN MNUCHIN, In his official                           Civil Case No.: 1:20-cv-1002-APM
 capacity as Secretary of the Treasury,

                Defendant.
 CHEYENNE RIVER SIOUX TRIBE, Et
 al.,                                                        Consolidated Civil Case No.
                                                                 1:20-cv-01059-APM
                        Plaintiffs,

        v.

 STEPHEN MNUCHIN, Secretary, U.S.
 Treasury Department,

                 Defendant.
 UTE INDIAN TRIBE OF THE UINTAH
 AND OURAY RESERVATION,                                      Consolidated Civil Case No.
                                                                 1:20-cv-01070-APM
                        Plaintiff,

        v.

 STEPHEN MNUCHIN, Secretary, U.S.
 Treasury Department,

                        Defendant.

       The Ute Indian Tribe files this notice that it joins in the “Motion for Leave to File Injunction

Pending Appeal,” by the Chehalis Plaintiffs, Dkt. 99. The Ute Tribe seeks the same relief, based

upon the same arguments, and incorporates those arguments herein by reference.
        Case 1:20-cv-01002-APM Document 100 Filed 07/01/20 Page 2 of 2




       Consistent with this Court’s June 29, 2020 order, the Ute Tribe has conferred with the other

parties to this case, and made them aware of the Tribe’s intent to join that motion and adopt those

arguments.



Respectfully submitted, July 1, 2020

                                             PATTERSON EARNHART
                                             REAL BIRD & WILSON LLP

                                             / Jeffrey S. Rasmussen /
                                             Frances C. Bassett, Pro Hac Vice Admission
                                             Jeremy J. Patterson, Pro Hac Vice Admission
                                             Jeffrey S. Rasmussen, Pro Hac Vice Admission
                                             357 S. McCaslin Blvd., Suite 200
                                             Louisville, Colorado 80027
                                             Telephone: (303) 926-5292
                                             Facsimile: (303) 926-5293
                                             Email: fbassett@nativelawgroup.com
                                             Email: jpatterson@nativelawgroup.com
                                             Email: jrasmussen@nativelawgroup.com

                                             And

                                             Rollie E. Wilson (D.C. Bar No. 1008022)
                                             601 Pennsylvania Avenue, NW
                                             South Building, Suite 900
                                             Washington, D.C. 20004
                                             Telephone: (202) 434-8903
                                             Facsimile: (202) 639-8238
                                             Email: rwilson@nativelawgroup.com

                                             Counsel for Plaintiff Ute Indian Tribe of the Uintah
                                             and Ouray Reservation




                                                2
